Citation Nr: 0504643	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  02-19 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

Entitlement to an initial disability evaluation in excess of 
70 percent for post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. J. Dalal, Associate Counsel




INTRODUCTION

The veteran had active service from July 1967 to July 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Nashville, Tennessee, Regional Office (RO).  which increased 
the evaluation for PTSD to 70 percent, effective June 14, 
1999.  

The Board also notes that the veteran raises additional 
claims for service connection in his September 2004 written 
statement.  He appears to claim that service connection is 
warranted for ruptured blood vessels in the eye, degenerative 
arthritis of the left knee, shortness of breath and chest 
pains, and a bowel and bladder disorder.  The RO has not had 
an opportunity to act upon these claims and they are referred 
to the RO for appropriate action.  Absent adjudication, a 
notice of disagreement, a statement of the case, and a 
substantive appeal, the Board does not have jurisdiction over 
those issues.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy 
v. Brown, 5 Vet. App. 554 (1993); Black v. Brown, 10 Vet. 
App. 279, 284 (1997); Shockley v. West, 11 Vet. App. 208 
(1998).  


FINDING OF FACT

The veteran's service-connected PTSD has been manifested by 
total occupational and social impairment.


CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, the schedular criteria for a 100 percent rating for 
service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.16, 
4.130, Diagnostic Code 9411 (2004).

REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A November 1999 rating decision granted the veteran's May 
1997 claim for service connection for PTSD, and assigned a 
disability rating of 10 percent.  The disability rating was 
increased to 70 percent by way of a February 2000 rating 
decision.  In August 2001, the RO denied the veteran's claim 
for an increased evaluation.

The Board has reviewed all the evidence of record, with 
particular emphasis on the evidence developed since the 
veteran filed his claim for service connection for PTSD in 
May 1997.  The evidence includes the veteran's contentions, 
informal hearings, an employer's written statement, reports 
of VA examinations and other VA medical records for 
outpatient treatment and hospitalization between August 1997 
and September 2001.  The Board will summarize the relevant 
evidence where appropriate.

Pertinent Laws and Regulation

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2004).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2004). Separate diagnostic codes identify the various 
disabilities.  Specific schedular criteria will be referenced 
where appropriate below.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2004).

Specific schedular criteria for rating PTSD

The regulations establish a general rating formula for mental 
disorders.  38 C.F.R. § 4.130 (2004).  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a veteran's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).

The VA Schedule for Rating Disabilities read in pertinent 
part as follows for PTSD:

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

GAF

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e. g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 (2004) 
(incorporating by reference the VA's adoption of the DSM-IV 
(American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) for rating 
purposes).

Legal Analysis

The Board finds that the veteran's service-connected PTSD has 
been manifested by symptomatology that more nearly 
approximates the criteria for a 100 percent schedular rating.  
Although the veteran's service connected PTSD does not 
manifest all the specific symptomatotology delineated under 
the rating schedule for a 100 percent disability rating, the 
overall disability picture reflects total social and 
occupational impairment.  

The veteran's VA medical records suggest his PTSD symptoms 
have worsened over time.  These symptoms include, an 
inability to control anger, lack of desire to socialize with 
others, mistrust of people, and being bothered by loud 
noises.  VA medical examiners have assigned the veteran low 
GAF scores ranging from 30 to 55.  The veteran was examined 
by several different physicians.  According to his most 
recent medical records, the VA examiner who regularly treated 
the veteran consistently assigned the veteran a GAF score of 
30.  

The veteran's social impairment has worsened.  He is 
estranged from his family, and has limited social 
interpersonal relationships and no significant recreation or 
leisure pursuits.  The veteran has stated that he prefers to 
watch television than have to interact with others.  The 
record also reflects he is both a danger to himself and 
others.  In addition, although the veteran has not recently 
attempted to commit suicide, his two previous attempts, 
general "death wish", and a September 2001 VA medical 
record revealing that the veteran twice threatened to kill 
himself and his physician, are indicated within the record.

The veteran's occupational impairment has also worsened.  
Despite the veteran's ability to maintain employment at 
Loews, VA physicians noted that the veteran used work and 
activity as denial and repression mechanisms.  In addition, 
the medical records consistently report that the veteran has 
severe problems working, particularly when required to 
interact with others.  Furthermore, the veteran's records 
indicate that working aggravates the symptoms of his PTSD.  
In March 2001, a VA medical examiner stated,  that he shows 
"complete occupational inadaptability and would not be 
employed if he were to work at any other place."  In 
addition, according to the veteran, he is generally unable to 
maintain gainful employment for long periods of time.  Since 
returning from Vietnam, he has reportedly had over 20 jobs, 
many of which he was fired from.  The record includes a July 
2003 letter from the veteran's former employer stating that 
the veteran was terminated after three days of employment 
because of personality clashes with the employer and his 
wife.

In March 2001, a VA examiner who regularly treated the 
veteran concluded that the veteran's quality of life had 
gradually deteriorated.  He went on to state that the 
veteran's work performance deteriorated because of his 
startle reaction, hypervigilance, quick and angry responses, 
and that there is no prognosis for improvement.  He concluded 
that that the veteran's ability to function effectively and 
deal with people would likely worsen without relief.

While the veteran's symptoms only approximate some of the 
rating criteria contemplated by a 100 percent rating for PTSD 
under Diagnostic Code 9411, the Board has considered and 
given appropriate weight to the GAFs.  While rating criteria 
provides for rating based on specific symptomatotology, the 
Board nevertheless finds that the assigned GAF scores warrant 
some additional weight in that they express the examiners' 
opinion that the veteran's PTSD symptoms are productive of 
complete occupational impairment, severe social impairment, 
and are unlikely to improve.  

Based on the evidence of record, particularly the conclusions 
of VA treating physicians who note the veteran's condition is 
worsening, the Board finds and resolves reasonable doubt in 
the veteran's favor that the criteria for a 100 percent 
rating is warranted for the veteran's PTSD.  

Veterans Claims Assistance Act of 2000 (VCAA)

In Peligrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a veteran before 
the initial unfavorable RO decision on a claim for VA 
benefits.  The RO issued a VCAA notice to the veteran in May 
2001 and May 2003, which informed him of the evidence needed 
to support his application; what actions he needed to 
undertake; and how the VA would assist him in developing his 
application.   

In reviewing the issue of the veteran's entitlement to an 
increased evaluation, the Board observes the RO did not issue 
the veteran a supplemental statement of the case and the May 
2001 VCAA notice provided to the veteran does not strictly 
comply with the Court's guidelines as set forth in Peligrini.  
However, the Board finds such deficiencies are not 
prejudicial to the veteran given the favorable resolution of 
his claim above.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2004). 
 



ORDER

A disability rating of 100 percent for the veteran's service-
connected PTSD is warranted.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


